Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about September 2, 2004, which adjudicated appellant a juvenile delinquent, based upon a fact-finding determination that he committed an act that, if commit*222ted by an adult, would constitute the crime of criminal trespass in the third degree, and placed him in the custody of the State Office of Children and Family Services for a period of up to 12 months, less time spent in detention pending disposition, unanimously reversed, on the law, without costs, and the petition dismissed.
The police testimony on which the adjudication was based was insufficient to prove beyond a reasonable doubt that appellant entered a public housing building unlawfully (Penal Law § 140.10 [e]), or that he remained in such a building unlawfully (Penal Law § 140.10 [f]. There was no evidence showing that appellant had entered the building through an entrance at which signs were posted giving requisite notice that his entry was unlawful; nor was there any evidence that he had refused to leave the premises upon being asked to do so by a person with authority (see Matter of James C., 23 AD3d 262 [2005]). Concur—Tom, J.P., Friedman, Sullivan, Catterson and Malone, JJ.